 1

 2

 3

 4

 5

 6

 7                                        UNITED STATES DISTRICT COURT

 8                                       EASTERN DISTRICT OF CALIFORNIA

 9

10
     THOMAS L. GOFF,                                                  Case No. 1:15-cv-00937-AWI-EPG (PC)
11
                                                      Plaintiff, ORDER RE: PLAINTIFF’S FILING
12                                                               RECEIVED ON DECEMBER 9, 2019
                         v.
13                                                                    (ECF NO. 91)

14   GAMEZ, et al.,                                           ORDER DIRECTING CLERK TO TREAT
                                                              PLAINTIFF’S FILING AS A NOTICE OF
15                                                Defendants. APPEAL AND TO SEND PLAINTIFF A
                                                              COPY OF ECF NOS. 85, 86, 88, 89, & 90
16

17          Thomas Goff (“Plaintiff”) is a former state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. This action was dismissed

19   for failure to prosecute on November 8, 2019. (ECF Nos. 89 & 90).

20          On December 9, 2019, Plaintiff filed a motion with the Court, which included a request for

21   “a printout of the last two months of developments,” and “any necessary appeal packets if my

22   case(s) have been closed.” (ECF No. 91).1 Plaintiff states that he has been in and out of the

23   hospital for a variety of life-threatening infections, as well as a double concussion. He is

24   currently being held “for a probation sanction,” and is unable to obtain the mail that was sent to

25   his P.O. box.

26
27            1
                  Plaintiff makes these requests in two cases. The Court is only addressing these requests as they pertain to
     this case.
28
                                                                  1
 1         The Court finds good cause to grant Plaintiff’s request for “a printout of the last two months

 2   of developments.” As to Plaintiff’s request for an appeal packet, the Court does not have appeal

 3   packets. However, given that Plaintiff is apparently attempting to appeal the dismissal of this

 4   case, the Court will construe the request as a notice of appeal.

 5         Accordingly, IT IS ORDERED that:

 6             1. The Clerk of Court is directed to treat Plaintiff’s filing at ECF No. 91 as a notice of

 7                 appeal; and

 8             2. The Clerk of Court is directed to send Plaintiff a copy of ECF Nos. 85, 86, 88, 89, &

 9                 90.

10
     IT IS SO ORDERED.
11

12      Dated:     December 11, 2019                            /s/
13                                                         UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
